Citation Nr: 1112432	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In March 2009, the Board remanded the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for heart disease as secondary to service-connected disability have been raised by the record (see May 2009 VA diabetes mellitus and hypertension examination reports), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent evidence of record reflects that the Veteran's diabetes mellitus is treated with insulin and a restricted diet, but regulation of activities is not required.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  April 2009 and August 2009 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The April 2009 and August 2009 letters also notified the Veteran of what information and evidence is needed to substantiate a claim for a higher rating.  The claim was last readjudicated in June 2010.

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for diabetes mellitus.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, and hearing testimony.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial disability rating in excess of 20 percent for diabetes mellitus.  Such disability has been rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective October 28, 2004.  The Board notes the Veteran is in receipt of separate service connected ratings for kidney disease, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and diabetic retinopathy.  The symptoms associated with those conditions cannot be considered in evaluating the disability level of the Veteran's diabetes.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Turning to the evidence, the Veteran was afforded a VA diabetes examination in August 2005.  According to the Veteran, he had been diagnosed with diabetes approximately 13 years prior and had no hospitalizations for ketoacidotic or hypoglycemic reactions.  He reported that he took insulin, his diet was restricted in that he watches what he eats, and he was not on any restrictions related to his diabetes mellitus.  

In his December 2005 notice of disagreement, the Veteran reported that he was on insulin and a restricted diet, and that his activities were regulated.  He did not further explain how his activities were regulated.  

During his November 2008 hearing, the Veteran testified that he takes insulin and constantly gets new diets.  When asked if his caretakers had told him to watch his activities, the Veteran testified that they wanted him to exercise.    

A June 2006 VA treatment record noted that the Veteran had no significant hypoglycemic episodes.  VA treatment records also reflect that the Veteran's diabetes mellitus is sometimes uncontrolled; however, there is no indication that regulation of activities is necessary as a result of his diabetes mellitus.  For example, a June 2006 treatment report noted that the Veteran needed better control of his diabetes; the recommendation was for the Veteran to gradually increase his insulin and follow an ADA diet.  There was no mention of any activity regulation.  

The Veteran was afforded another VA diabetes examination in May 2009.  He reported polydipsia and polyuria.  He denied emergency room visits for hypoglycemia or hyperglycemia.  He also denied restriction of activities to prevent hypoglycemia.  He reported receiving diabetic medical care once every month.  The medical history portion of the examination report reveals that the Veteran had been instructed to follow a restricted or special diet but was not restricted in his ability to perform strenuous activities.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's diabetes mellitus is appropriately evaluated as 20 percent disabling.  As outlined above, in order to warrant an evaluation in excess of 20 percent under Diagnostic Code 7913, the evidence must show that treatment for diabetes mellitus requires insulin, restricted diet, and regulation of activities.  Here, the objective medical evidence of record shows that the Veteran's treatment for his diabetes mellitus requires insulin and restricted diet.  While the Veteran has reported regulation of activities, when asked about this at his hearing he explained that his doctors wanted him to exercise.  The Veteran's testimony that he has been told to exercise is against a finding that regulation of activities is required.  Regulation of activities is defined by regulation as avoidance of strenuous occupational and recreational activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  Thus, the Board finds that the 20 percent evaluation adequately addresses the Veteran's current disability picture.  See id.

In summary, based upon the competent evidence of record, the Board concludes that the Veteran's diabetes mellitus has been adequately addressed by the 20 percent evaluation already assigned.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  Therefore, the Board finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 20 percent at any time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's diabetes mellitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


